DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because it appears to recite the title of the invention as the first line of the Abstract. The Abstract is also objected to because it appears to be in the form of a claim, rather than a narrative short description of the invention; see proper content for Abstract below. The Abstract is further objected to because it appears to include the language “Diagram for abstract: Fig”. This is not appropriate for an Abstract. 
Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specification
The disclosure is objected to because of the following informalities: The specification refers to “26” as being both the pin and the rod.  See for example paragraphs 0071 and 0079 which refer to a “pin 26” and see for example paragraphs 0072-0074 which refer to a “rod 26”.  Similarly, paragraph 0092 refers to both “rod 126” and “pivot pin 126”.  The same reference numeral should not be used for different elements. Also, reference numerals in the specification should be consistent with those used in the drawings.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1, line 1, should recite “A system” (rather than “System”) and dependent claims 1-10 should claim “The system” in line 1.  
Similarly, claim 11 should recite “A needling machine” in line 1 (rather than “Needling machine).  In claim 12, line 1, “The” should appear before “needling machine”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following terms lack antecedent basis and render the claims indefinite because these features were not properly and clearly set forth with respect to the needling machine: “the component” (line 1), “the motion” (line 1), and “the needles” (line 2).
In claim 1, “in particular non-woven” (line 3) renders the claim indefinite because it is unclear whether this limitation is being claimed (e.g. the phrase “in particular” meaning “specifically”) or is merely optional or exemplary (e.g. the phrase meaning “such as” or “for example”). It is noted that exemplary language (“such as” or “for example”) renders the claim indefinite since the scope of such a limitation cannot be ascertained because it is not clear if this forms part of the claimed invention. 
In claim 1, “them” in line 7, “it” in line 7, “it” in line 8, “them” in line 10, “it” in line 16, and “it” in line 17 render the claim indefinite since it is not clear to what “them” or “it” refers. The element which is being referred to should be clearly recited.
In claim 1, line 7, “machine or MD drive direction” renders the claim indefinite because it implies that these are alternatives (machine or MD).  Since it appears that “MD” is merely an abbreviation for machine direction, this abbreviation should be more clearly used or should be eliminated.
In claim 1, line 13, “several” renders the claim indefinite because it is not clear how many constitutes “several”.  A more precise term should be recited, such as “plural”, “two”, “multiple”, “a plurality of”, etc.
In claim 1, lines 14, 15, and 16,  “in particular” renders the claim indefinite because it is unclear what this phrase means in this context. For purposes of examination, this term will be interpreted as meaning “specifically”. It is suggested that “in particular” be deleted in lines 14, 15, and 16.
Claim 2 recites “the to and fro stroke of the drive tie-rod” without proper antecedent basis. This renders the claim indefinite because the drive tie-rod was not clearly set forth as having such a stroke.
In claims 3, 4, and 5, “the means of adjustment” renders the claim indefinite because it is unclear whether this is the same element as the previously recited “means for adjusting” (recited in claim 2). Consistency in claim terminology should be maintained. It appears that claim 3 and claim 4 should be amended to recite “the means for adjusting”.
Claim 4 recites “the hinge pin” without proper antecedent basis. This renders the claim indefinite because this hinge pin was not clearly set forth with respect to the rod and/or lever.
In claim 4, lines 5 and 6, “several” renders the claim indefinite because it is not clear exactly how many constitutes “several”. 
In claim 5, lines 3 and 6,  “in particular” renders the claim indefinite because it is unclear what this phrase means in this context. For purposes of examination, this term will be interpreted as meaning “specifically”. It is suggested that “in particular” be deleted in lines 3 and 6.
In claim 5, line 7, the parenthetical recitation “(tie-rod not moving”) renders the claim indefinite, because it is unclear how the terms within parentheses are further limiting the claim.  It is suggested that the matter be recited in the body of the claim, for example “zero amplitude, wherein the tie-rod is not moving, …”.
Claim 6 is indefinite in reciting “the means for locking the position of the slider in the slot” because this recitation lacks proper antecedent basis and also it is unclear whether this is the same “means for locking” which was previously set forth in claim 4. Claim 4 does not specify that the “means for locking” is for the position of the slider in the slot. Therefore it is unclear how the “means for locking” of claim 6 is related to the “means for locking” of claim 4.
Claim 6 recites “the rotation” of the auxiliary adjustment shaft without proper antecedent basis. This renders the claim indefinite because the shaft was not clearly set forth as rotating.
Claim 7 is indefinite in reciting “the means of locking the position of the slider in the slot” because this recitation lacks proper antecedent basis. 
Claim 8 is indefinite in reciting “the means of locking the position of the slider in the slot” because this recitation lacks proper antecedent basis and also it is unclear whether this is the same “means for locking” which was previously set forth in claim 4. Claim 4 does not specify that the “means for locking” is for the position of the slider in the slot. Therefore it is unclear how the “means for locking” of claim 8 is related to the “means for locking” of claim 4.
Also, claim 8 is indefinite in reciting “the slot” because this recitation lacks proper antecedent basis.
Claim 9 is indefinite in reciting “to at least one plate and/or needle plate” because it is unclear how the “plate” differs from the “needle plate”. It appears that these are one and the same.
In claim 12, “in particular oscillating” renders the claim indefinite because it is unclear what “in particular” means in this context. For purposes of examination, this term will be interpreted as meaning “specifically”. It is suggested that “in particular” be deleted in line 2.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose systems for controlling the motion of needles of a needling machine similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732